 



Exhibit 10.4
AMENDMENT NO. 1 TO LICENSE AGREEMENT
     This Amendment No. 1 to License Agreement (the “Amendment”) is made as of
December 5, 2005 (the “Effective Date”) by and between Epic Games, Inc., a
Maryland corporation with offices at 620 Crossroads Blvd., Cary, NC 27511
(“Epic”), and Midway Home Entertainment Inc., a Delaware corporation with
offices at 10110 Mesa Rim Road, San Diego, California 92121 (“Midway”).
RECITALS
     WHEREAS, Epic and Midway entered into an Unreal Engine 3 License Agreement
on January 14, 2005 (the “License Agreement”) whereby Midway obtained the right
to develop, market and sublicense video games using Epic’s Unreal Engine 3; and
     WHEREAS, Epic and Midway have determined that it is in the best interest of
each of the parties that the License Agreement be amended in accordance with the
requirements of Section 12(c) of the License Agreement.
     NOW, THEREFORE, in consideration of the mutual obligations and covenants
set out herein and for good consideration the parties agree as follows:
AGREEMENT
1. Definitions. All capitalized terms used in the License Agreement will have
the same meaning where used in this Amendment.
2. Implementation. Notwithstanding the listing of [      *     ] or its
Affiliates (“[      *      ] ”) on Exhibit C of the License Agreement, and
subject to the terms and conditions set forth in this paragraph below, Epic
hereby grants Midway and/or its Affiliates the limited right to use [
     *      ] or its Affiliates (companies with offices at [      *      ]) as a
Software Development Contractor in accordance with the terms and conditions of
the License Agreement solely with respect to the Games tentatively entitled
“Stranglehold,” “[     *      ] ” “[      *      ] ,” “Area 52” and “[
     *      ].” In accordance with Section 8(c) of the License Agreement, Midway
hereby notifies Epic that it will disclose Epic’s Confidential Information to [
     *      ] in connection therewith; provided, however, Midway shall not
provide [      *      ] with direct access to Epic’s development source code and
object code database for the Licensed Technology, but instead shall ensure that
an authorized intermediary (e.g., an employee of Midway or its Affiliates) with
access to such database provides the Licensed Technology to [      *      ] ,
and that [      *      ] ’s access to the Licensed Technology source code occurs
at the offices of Midway or its Affiliates or their contractors other than [
     *      ] . For the purpose of clarity, Epic acknowledges that Midway’s use
of [      *      ] as a Software Development Contractor for the specific Games
listed in this paragraph above is not prohibited by Exhibit C of the License
Agreement, and Midway acknowledges that “[     *     ] or its Affiliates” shall
remain on Exhibit C of the License Agreement.
3. Amendment.
     Epic’s address in the License Agreement is hereby amended to the address
listed on this Amendment above.

-1-

*Information has been omitted from this document and filed separately with the
SEC under a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 



4. Limitation of Amendment. Other than as expressly set out herein, this
Amendment does not amend or modify the License Agreement in any way. The License
Agreement, as amended and supplemented by this Amendment, shall remain in full
force and effect in accordance with its terms.
5. Effective Date of Amendment. This Amendment, and the amendments made to the
License Agreement by this Amendment, will be effective as of the Effective Date.
6. Counterparts. This Amendment may be executed in counterparts, each of which
will be deemed an original Amendment for all purposes and which collectively
will constitute one and the same Amendment.
[Signature Page Follows This Page]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                EPIC GAMES, INC.   MIDWAY HOME ENTERTAINMENT INC.
 
       
By:
/s/ Jay Wilbur   By: /s/ Matt Booty
 
       
Name:
    Name:    
Title:
      Title:    

 